     Case 2:20-cv-01858-FMO-JPR Document 15 Filed 09/15/20 Page 1 of 3 Page ID #:54



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      RONALD PHILLIPS,             ) Case No. CV 20-1858-FMO (JPR)
11                                 )
                      Plaintiff,   ) ORDER DISMISSING COMPLAINT FOR
12                                 ) FAILURE TO PROSECUTE AND FAILURE
                  v.               ) TO STATE A CLAIM
13                                 )
      COUNTY OF LOS ANGELES et     )
14    al.,                         )
                                   )
15                   Defendants.   )
                                   )
16         On February 26, 2020, Plaintiff, a state inmate proceeding
17    pro se, filed a civil-rights action against Los Angeles County
18    and the Los Angeles County Public Defender in their official
19    capacity and Robert G. Noguchi, a deputy public defender, and
20    Does in their individual and official capacities, seeking
21    declaratory relief, compensatory and punitive damages, and costs.
22    (Compl. at 3, 6.)1     He was subsequently granted leave to proceed
23    in forma pauperis.
24          On April 1, 2020, the Court dismissed the Complaint with
25    leave to amend because it failed to state any claim.          The Court
26
27          1
             Because the Complaint is not consecutively paginated, the
      Court uses the pagination generated by its Case Management/
28
      Electronic Case Filing system.

                                           1
     Case 2:20-cv-01858-FMO-JPR Document 15 Filed 09/15/20 Page 2 of 3 Page ID #:55



 1    warned Plaintiff that if he wished to pursue his claims, he had
 2    to timely file an amended complaint or the lawsuit would likely
 3    be dismissed for failure to state a claim and failure to
 4    prosecute.    He requested an extension of time to file his amended
 5    complaint, which the Court granted; the amended complaint was due
 6    August 21.    To date he has neither filed an amended complaint nor
 7    requested another extension of time to do so.
 8          Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (per
 9    curiam), examined when it is appropriate to dismiss a pro se
10    plaintiff’s lawsuit for failure to prosecute.         See also Link v.
11    Wabash R.R., 370 U.S. 626, 629-30 (1962) (“The power to invoke
12    [dismissal] is necessary in order to prevent undue delays in the
13    disposition of pending cases and to avoid congestion in the
14    calendars of the District Courts.”).        A court must consider “(1)
15    the public’s interest in expeditious resolution of litigation;
16    (2) the court’s need to manage its docket; (3) the risk of
17    prejudice to the defendants; (4) the public policy favoring
18    disposition of cases on their merits[;] and (5) the availability
19    of less drastic sanctions.”      Carey, 856 F.2d at 1440 (citation
20    omitted).    Unreasonable delay creates a rebuttable presumption of
21    prejudice to the defendants that can be overcome only with an
22    affirmative showing of just cause by the plaintiff.          See In re
23    Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
24          Here, the first, second, third, and fifth Carey factors
25    militate in favor of dismissal.       In particular, Plaintiff has
26    offered no explanation for his failure to file an amended
27    complaint.    Thus, he has not rebutted the presumption of
28    prejudice to Defendants.      No less drastic sanction is available,

                                           2
     Case 2:20-cv-01858-FMO-JPR Document 15 Filed 09/15/20 Page 3 of 3 Page ID #:56



 1    as Plaintiff’s Complaint fails to state a claim and cannot be
 2    ordered served, and he is unable or unwilling to comply with the
 3    Court’s instructions for fixing his allegations.          Because none of
 4    Plaintiff’s claims can be ordered served, the Court is unable to
 5    manage its docket.      Although the fourth Carey factor weighs
 6    against dismissal — as it always does — together the other
 7    factors outweigh the public’s interest in disposing of the case
 8    on its merits.      See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62
 9    (9th Cir. 1992) (as amended) (upholding dismissal of pro se
10    civil-rights action for failure to timely file amended complaint
11    remedying deficiencies in caption); Baskett v. Quinn, 225 F.
12    App’x 639, 640 (9th Cir. 2007) (upholding dismissal of pro se
13    civil-rights action for failure to state claim or timely file
14    amended complaint).
15                                       ORDER
16          Accordingly, this action is dismissed for failure to
17    prosecute and failure to state a claim.
18          LET JUDGMENT BE ENTERED ACCORDINGLY.
19
               September 15, 2020                /s/
20    DATED:
                                         FERNANDO M. OLGUIN
21                                       U.S. DISTRICT JUDGE
22    Presented by:
23
      Jean Rosenbluth
24    U.S. Magistrate Judge
25
26
27
28

                                           3
